 


109 HR 826 IH: To authorize the appropriation of funds to be used to recruit, hire, and train 100,000 new classroom paraprofessionals in order to improve educational achievement for children.
U.S. House of Representatives
2005-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 826 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2005 
Mr. Serrano introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To authorize the appropriation of funds to be used to recruit, hire, and train 100,000 new classroom paraprofessionals in order to improve educational achievement for children. 
 
 
1.FindingsThe Congress finds the following: 
(1)Paraprofessionals are not substitutes for certified teachers. 
(2)Small class size is fundamental to all learning, but particularly in the early grades. 
(3)Putting more adults in the classroom helps to increase the attention paid to each student and to improve discipline. 
(4)Expanding the availability of entry-level classroom jobs that include opportunities for training and professional development should encourage more adults to enter teacher training and careers in education. 
2.Funds for recruiting, hiring, and training paraprofessionals 
(a)State allocationsFrom the amount appropriated to carry out this Act for each fiscal year, the Secretary of Education— 
(1)shall make available 1 percent of such amount to the Secretary of the Interior (on behalf of the Bureau of Indian Affairs) and the outlying areas for activities under this Act; and 
(2)shall allocate the remainder by providing each State the same percentage of that remainder as it received of the funds allocated to States under section 306(a)(2) of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2001, as enacted by section 1(a)(1) of Public Law 106–554. 
(b)Local agency allocationsEach State that receives funds under this Act shall distribute 100 percent of such funds to local educational agencies, of which— 
(1)80 percent of such amount shall be allocated to local educational agencies in proportion to the number of children, aged 5 to 17, who reside in the school district served by a local educational agency from families with incomes below the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved for the most recent fiscal year for which satisfactory data are available compared to the number of such individuals who reside in the school districts served by all the local educational agencies in the State for that fiscal year; and 
(2)20 percent of such amount shall be allocated to local educational agencies in accordance with the relative enrollments of children, aged 5 to 17, in public and private nonprofit elementary and secondary schools within the boundaries of such agencies. 
(c)Uses of funds 
(1)PurposeThe basic purpose and intent of this Act is to decrease the ratio of students to personnel in public elementary and secondary school classrooms by assisting local educational agencies in the recruitment, hiring, and training of 100,000 new classroom paraprofessionals. Each local educational agency that receives funds under this Act shall use such funds to carry out effective approaches to achieving such ratio reductions in order to improve educational achievement for both regular and special needs children, with particular consideration given to making such reductions in the early elementary grades. 
(2)Recruitment, hiring, and training 
(A)In generalEach local educational agency that receives funds under this Act— 
(i)may use up to 100 percent of the funds under this Act for recruiting (including through the use of signing bonuses and other financial incentives), hiring, and training paraprofessionals to assist teachers, including teachers employed in bilingual education, special education, and migrant education; and 
(ii)may use up to 25 percent of the funds under this Act— 
(I)for providing professional development (which may include such activities as those described in section 2210 of the Elementary and Secondary Education Act of 1965 (as in effect on the day before the date of the enactment of the No Child Left Behind Act of 2001 (Pub. L. 107–110; 115 Stat. 1425)), opportunities for paraprofessionals to attend multi-week institutes, such as those made available during the summer months, that provide intensive professional development in partnership with local educational agencies, and initiatives that promote retention and mentoring), to paraprofessionals, including paraprofessionals who assist teachers employed in bilingual education, special education, and migrant education; or 
(II)to provide assistance to new and existing paraprofessionals to ensure that such individuals are highly qualified consistent with the requirements of subsections (c) and (d) of section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319). 
(B)Special ruleIn the case of a local educational agency that has already reduced the ratio of students to instructional personnel in grades kindergarten through 3 to 18 or less (or has already reduced such ratio to a State or local goal that was in effect on the day before the enactment of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2001 (Pub. L. 106–554; 114 Stat. 2763), if that State or local educational agency goal is 20 or less) may use 100 percent of the funds received under this Act— 
(i)to make further student-to-personnel ratio reductions in grades kindergarten through 3; 
(ii)to reduce the student-to-personnel ratio in other grades; 
(iii)to carry out activities to improve paraprofessional quality, including professional development; or 
(iv)to assist paraprofessionals to obtain the education necessary to become licensed and certified teachers. 
(3)Supplement, not supplantEach local educational agency that receives funds under this Act shall use such funds only to supplement, and not to supplant, State and local funds that, in the absence of funds under this Act, would otherwise be spent for activities under this Act. 
(4)LimitationNo funds made available under this Act may be used to increase the salaries or provide benefits, other than participation in professional development, education, or enrichment programs, to paraprofessionals who are not hired under this Act. 
(d)Reporting 
(1)In generalEach State receiving funds under this Act shall submit to the Secretary on a biennial basis a report containing data on the use of funds, the types of services furnished, and the students served under this Act. 
(2)Reports to parentsEach State and local educational agency receiving funds under this Act shall publicly report to parents on its progress in decreasing the ratio of students to personnel in elementary and secondary school classrooms by recruiting, hiring, and training paraprofessionals and on the impact such activities have had, if any, on increasing student academic achievement. 
(3)Disclosure of qualificationsEach school receiving funds under this Act shall provide to parents, upon request, the qualifications of each member of their child’s classroom instructional staff. 
(e)Administrative costsA local educational agency that receives funds under this Act may use not more than 2 percent of such funds for local administrative costs. 
(f)ApplicationEach local educational agency that desires to receive funds under this Act shall include in the application required under section 5133 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7215b) a description of the agency’s program to reduce the ratio of students to personnel in elementary and secondary school classrooms by recruiting, hiring, and training paraprofessionals. 
(g)DefinitionsFor purposes of this Act: 
(1)The term paraprofessional means an individual who is employed in a public elementary or secondary school under the supervision of a certified or licensed teacher, including individuals employed in bilingual education, special education, and migrant education. 
(2)The term local educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)The term Secretary means the Secretary of Education. 
(4)The term State is defined as that term is used in section 306(a)(2) of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2001, as enacted by section 1(a)(1) of Public Law 106–554. 
(h)Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $1,000,000,000 for each of fiscal years 2006 through 2010.  
 
